Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on May 12, 2022. Claims 1, 4-10, 13-18 are pending. 
Response to Arguments
Applicant’s arguments filed on May 12, 2022 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what is meant by the limitation “wherein a locking weight of the scene in which a blind spot monitoring device generates an alarm, the scene mm which an acceleration of the vehicle exceeds an acceleration threshold, the scene in which a fatigue detection device detects that a driver is driving in a fatigue state and the scene in which an interactive device detects that the driver actively locks is higher than a locking weight of the scene in which a pedestrian detection device detects that there is a pedestrian within a set range of the vehicle, the scene in which a speed sensor detects that the vehicle is running over speed and the scene in which an image collection device detects that the vehicle is running in a set environment, and the locking weight of the scene in which a pedestrian detection device detects that there is a pedestrian within a set range of the vehicle, the scene in which a speed sensor detects that the vehicle is running over speed and the scene in which an image collection device detects that the vehicle is running in a set environment is higher than the scene it which an image collection device detects traffic lights and the scene in which an image collection device detects the vehicle is manning on a line” as recited in claim 1 and 10. Appropriate correction is required.
The all dependent claims are rejected based on their respective dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki (Pub. No. : US 20090164741 A1) in the view of Chan et al. (Pub. No. : US 20160309121 A1) and Bostick et al. (Pub. No. : US 20160275641 A1) and Shashua et al. (Pub No. : US 20170010618 A1)

As to claim 1 Takaki teaches a file processing method for a vehicle-mounted monitoring device, comprising: 
acquiring locking weights of files in a local storage space if it is detected that a size of an occupied space in the local storage space is greater than or equal to a first storage threshold and processing the files according to the locking weights (paragraphs [0061]-[0062], [0065]-[0067]: In step S302, the camera controller 101 determines whether there is an image file 201 with a storage priority level 204 equal to or lower than a priority threshold value and selectively delete image files depending on weights indicating the intention of a user as to which device is used to keep image data).
Takaki does not explicitly disclose but Chan teaches before acquiring a locking weights of files in a local storage space, the method further comprising: determining a scene where the [vehicle-mounted monitoring device] is located and determining, based on the scene, the locking weights according to a scene locking policy (paragraphs [0011], [0034]-[0035], Table 1: calculate the importance score of each recording segment according to various types of data such as an operation triggered by a previous user, and the attributes of the recording segment wherein the operation attributes are arranged to classify the plurality of detailed trigger behaviors into several operation behaviors. Each of the operation behaviors comprises some detailed trigger behaviors that may be used to trigger the adjustments of the temporary scores, making the importance score or the scores mentioned in Step 210 change correspondingly. In the case of Schedule Office hour, The user may set the predetermined importance score (or initial score) of the video file in each period. For example, it is normal that the cameras in the office constantly detect movement events during the daytime because this is working hours. The recording segments of these daytime movements are less important than detected movement events in non-working periods). Note, where to mount the monitoring device (e.g. camera) obvious user choice. 
storing the files using the locking weights within a preset time period alter determing the locking weights, wherein the preset time period is adjusted according to the scene (paragraph [0024]-[0025], [0029]: calculates scores of a plurality of subsets in a series of recording data of the surveillance system, wherein the plurality of subsets corresponds to a plurality of time intervals, respectively, and the scores are used to determine whether to delete at least one portion of the plurality of subsets or not),
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takaki by adding above limitation as taught by Chan to improve control of the digital surveillance system (Chan, paragraph [0005]).
Takaki and Chan do not explicitly disclose but Bostick teaches determining a scene where the vehicle-mounted monitoring device is located comprises: receiving a vehicle environmental parameter collected by each of sensing devices on the vehicle and determining, based on a matching relationship between vehicle environmental parameters and scenes, the scene where the vehicle-mounted monitoring device is located according to the collected vehicle environmental parameter (paragraphs [0003], [0019], [0028], [0048]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takaki and Chan as taught by Bostick to reducing the data storage requirements (Bostick, paragraph [0002]).
Takaki, Chan and Bostick do not explicitly disclose wherein the scene comprises at least one of a scene in which a blind spot monitoring device generates an alarm, a scene in which an acceleration of the vehicle exceeds an acceleration threshold, a scene in which a fatigue detection device detects that a driver is driving in a fatigue state, a scene in which an interactive device detects that the driver actively locks, a scene in which a pedestrian detection device detects that there is a pedestrian within a set range of the vehicle, a scene in which a speed sensor detects that the vehicle is running over speed, a scene in which an image collection device detects that the vehicle is running in a set environment, a scene in which an image collection device detects traffic lights and a scene m which an image collection device detects the vehicle is running on a line, wherein a locking weight of the scene in which a blind spot monitoring device generates an alarm, the scene mm which an acceleration of the vehicle exceeds an acceleration threshold. the scene in which a fatigue detection device detects that a driver is driving in a fatigue state and the scene in which an interactive device detects that the driver actively locks is higher than a locking weight of the scene in which a pedestrian detection device detects that there is a pedestrian within a set range of the vehicle, the scene in which a speed sensor detects that the vehicle is running over speed and the scene in which an image collection device detects that the vehicle is running in a set environment, and the locking weight of the scene in which a pedestrian detection device detects that there is a pedestrian within a set range of the vehicle, the scene mi which a speed sensor detects that the vehicle is running over speed and the scene in which an image collection device detects that the vehicle is running in a set environment is higher than the scene it which an image collection device detects traffic lights and the scene in which an image collection device detects the vehicle is manning on a line. However similar art Shashua teaches autonomous vehicle navigation wherein the image capture devices to cover potential blind spots, the one or more sensors may include a speed sensor, one or more sensors may include an accelerometer, detect traffic lights, etc. (paragraphs [0023], [0299], [0346], [0469], [0523], [0784]). On the other hand, Chan teaches calculates scores (i.e. weights) of a plurality of subsets in a series of recording data of the surveillance system (paragraph [0024], [0038]-[0045]). Hence given the teaching of Chan and Shashua one of the ordinary skill in the art would have been motivated to have the limitation as claimed to improve safety conditions of a Vehicle (Shashua, paragraph [0348]).

As to claim 4 Takaki together with Chan, Bostick and Shashua teaches a method according to claim 3. Bostick teaches wherein the sensing devices each comprise at least one of an acceleration sensing device, a blind spot monitoring device, a fatigue detection device, a pedestrian detection device, a speed sensor, an image collection device, and an interactive device1 (paragraph [0028]).

As to claim 5 Takaki together with Chan, Bostick and Shashua teaches a method according to claim 1. Chan teaches acquiring recording times of the files in the local storage space, wherein processing the files according to the locking weights comprises: processing the files according to the locking weights and the recording times (paragraphs [0041]-[0042], [0024], [0036]).

As to claim 6 Takaki together with Chan, Bostick and Shashua teaches a method according to claim 5. Chan teaches processing the files according to the locking weights and the recording times comprises: 
determining, based on a matching relationship between locking weights and locking score values, locking score values of the files according to the locking weights (paragraphs [0031], [0043], [0024]); 
determining, based on a matching relationship between recording times and time score values, time score values of the files according to the recording times (paragraph [0034]-[0036], table 1); 
determining importance score values of the files according to the locking score values and the time score values (paragraph [0022], [0024]); and 
deleting files each having an importance score value less than or equal to an importance threshold and storing files each having an importance score value greater than the importance threshold (paragraph [0043]).

As to claim 7 Takaki together with Chan, Bostick and Shashua teaches a method according to claim 6. Chan teaches wherein after storing files each having an importance score value greater than the importance threshold, the method further comprises: deleting the stored files in an ascending order of importance score values if the size of the occupied space in the local storage space is greater than or equal to a second storage threshold, until the size of the occupied space is less than or equal to the second storage threshold, wherein the second storage threshold is less than the first storage threshold (paragraphs [0031]-[0032], [0043]).

As to claim 8 Takaki together with Chan, Bostick and Shashua teaches a method according to claim 7. Chan teaches wherein after processing the files according to the locking weights and the recording times, the method further comprises: acquiring an increase rate of the occupied space of the files in the local storage space and adjusting the second storage threshold according to the increase rate, wherein the increase rate is negatively proportional to the second storage threshold (paragraphs [0011], [0032], [0044]).

As to claim 9 Takaki together with Chan, Bostick and Shashua teaches a method according to claim 6. Bostick teaches wherein after processing the files according to the locking weights, the method further comprises: determining whether the vehicle-mounted monitoring device communicates with a cloud and uploading the stored files to the cloud in a descending order of importance score values in response to determining that the vehicle-mounted monitoring device communicates with the cloud (Paragraphs [0016], [0050]), note that importance score teaches by Chan see paragraphs [0022], [0032].

	As to claims 10, 13-18, they have similar limitations as of claims 1, 4-9 above. Hence, they are rejected under the same rational as of claims 1, 4-9 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169